23 Mich. App. 121 (1970)
178 N.W.2d 129
PEOPLE
v.
BARRY
Docket No. 7,646.
Michigan Court of Appeals.
Decided March 31, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Tauber & Garon, for defendant.
*122 Before: BRONSON, P.J., and QUINN and DANHOF, JJ.
PER CURIAM.
Defendant, represented by counsel, pled guilty to the offense of using and displaying an operator's license issued to another. (MCLA § 257.324 [Stat Ann 1968 Rev § 9.2024]). The trial judge accepted defendant's plea of guilty to this simple misdemeanor and sentenced defendant to 30 days in the Detroit House of Correction and $150 costs or an additional 15 days in the House of Correction. (MCLA § 257.901 [Stat Ann 1968 Rev § 9.2601]).
Following the filing of defendant's appellate brief, the people filed a motion to affirm pursuant to GCR 1963, 817.5(3).
Defendant claims that the trial court was under an obligation to conduct an investigation to determine if defendant's plea was made freely with full knowledge of the nature of the accusation, and without undue influence. Although a trial judge is clearly under an obligation in accepting a guilty plea to comply with the respective court rule (GCR 1963, 785.3) and statutory provision (MCLA § 768.35 [Stat Ann 1954 Rev § 28.1058]) in felony cases and circuit court misdemeanors, such responsibility does not extend to simple misdemeanors. A review of the record reinforces our belief that defendant's argument lacks merit.
It is therefore the holding of this Court that the question sought to be reviewed, on which decision of this cause depends, is so unsubstantial as to need no argument or formal submission.
Motion to affirm is granted.